Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 2/15/21 has been entered.

Response to Amendment
The amendment is supported by the original disclosure.
All previous rejections have been overcome by the following Examiner’s amendment.
The previous restriction has been withdrawn. Claims 4, 6, 11, 14, and 19-22 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ann Benjamin on 3/2/21.
Claim 1, line 4, replace “a (hetero)hydrocarbyl group” with  “a cyclic or acyclic aliphatic group or a cyclic heteroaromatic group”.
Claim 1, the 4th line from the last, add “and” after “groups;”.
Claim 1, the 3rd line from the last, replace “; c)a photoinitiator; and d) a base catalyst.” with “.”.
Cancel claims 2-3.
Claim 19, line 3, replace “a (hetero)hydrocarbyl group” with  “a cyclic or acyclic aliphatic group or a cyclic heteroaromatic group”.
Add claim 23:
“23.	 (New)  The composition of claim 1, further comprising a photoinitiator and a base catalyst.”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1, 4-11, 13-14 and 18-23 is(are) allowable over the closest prior art: Heer et al. (US 3859255) in proviso the above 112a rejections are overcome.
Heer (claims, abs., 3:1-68, 8:5-12, 7:25-35) discloses a composition comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and epoxy and polythiols (out of 4 candidates).  The disclosed bisphenol A (with benzene) core teaches away from the claimed cyclic or acyclic aliphatic group or a cyclic heteroaromatic group.
Therefore, claims 1, 4-11, 13-14 and 18-23 is(are) allowable in proviso the above 112a rejections are overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	Response to Arguments
The argument for allowance of amended claims has been fully considered but persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766